internal_revenue_service number release date index numbers ------------------ --------------- ----------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-154765-09 date date x ----------------------------------------------------------------------------------------------------- ----------------------- legend legend trust ----------------------------- a ---------------------- state ------------- date date date date date -------------------------- -------------------------- ---------------- ---------------- --------------------- dear ------------ this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting inadvertent termination relief under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated under the laws of state on date and elected to be treated as an s_corporation effective date one of the facts plr-154765-09 shareholders of x was trust a grantor_trust described in sec_1361 and established by a a died on date trust qualified under sec_1361 as an eligible s_corporation shareholder until date two years after a’s death trust however continued to hold x stock until date when trust distributed all of the x stock to eligible s_corporation shareholders as such x’s s_corporation_election terminated on date when trust ceased to be an eligible s_corporation shareholder x represents that the circumstances resulting from the termination of x’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning x further represents that at all times since date x and its shareholders have treated x as an s_corporation x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder of an s_corporation sec_1361 provides that for purposes of sec_1361 a_trust which was described in sec_1361 immediately before the death of the deemed owner and which continues in existence after the death is a permitted shareholder but only for the 2-year period beginning on the day of the deemed owner’s death sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business plr-154765-09 corporation any termination under sec_1362 is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the representations made and the information submitted we conclude that x’s s_corporation_election terminated on date we also conclude that the termination of x’s s_corporation_election constituted an inadvertent termination within the meaning of sec_1362 accordingly pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter provided that x’s s_corporation_election was otherwise valid and was not otherwise terminated under sec_1362 accordingly x’s shareholders in determining their respective income_tax liabilities during the termination period and thereafter must include their pro_rata share of the separately_stated items of income including tax-exempt_income loss deduction or credit and non-separately computed items of income or loss of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided by sec_1368 if x or any of the shareholders fail to treat x as described above this ruling shall be void except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning whether x is otherwise eligible to be treated as an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative plr-154765-09 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely s tara p volungis senior technician reviewer branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
